     Case 2:17-cv-00824-WBS-DMC Document 49 Filed 05/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                       SACRAMENTO DIVISION
11

12

13   BRIAN BEINLICK,                                      2:17-cv-00824 WBS DMC
14                                         Plaintiff, ORDER
15                  v.
16
     A. PACE, et al.,
17
                                         Defendant.
18

19

20         Good cause having been shown, the Stipulation to modify the Scheduling Order and extend

21   the discovery deadline one hundred and twenty days to November 6, 2020, the expert witness

22   exchange deadline to January 7, 2021, and the pretrial motion deadline to March 28, 2021, is

23   granted.

24         IT IS SO ORDERED.

25   Dated: May 29, 2020
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
                                                                [Proposed] Order (2:17-cv-00824 WBS DMC)
